In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Winick, J.), entered October 17, 1996, which, upon an order of the same *501court dated July 29, 1996, granting the defendant’s motion for summary judgment, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and, therefore, summary judgment was properly awarded to the defendant (see, Licari v Elliott, 57 NY2d 230).
Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.